Citation Nr: 0505804	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-33 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition as the veteran's 
spouse for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  He died on February [redacted], 1991, and the appellant was 
married to the veteran at the time of his death. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision letter from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, that denied the above 
claim.


FINDINGS OF FACT

1.  In a July 2001 administrative decision, the RO denied the 
appellant's claim for recognition as the veteran's spouse for 
the purpose of VA death benefits; the appellant was notified 
of this decision and of her appellate rights, and she did not 
perfect an appeal.

2.  Evidence presented since the July 2001 administrative 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2001 RO administrative decision denying the 
appellant's claim of entitlement to recognition as the 
veteran's spouse for the purpose of VA death benefits is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  New and material evidence to reopen the appellant's claim 
of entitlement to recognition as the veteran's surviving 
spouse for the purpose of VA death benefits has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Prior to the initial adjudication of the claim, VA satisfied 
its duty to notify by means of May and July 2003 development 
letters from the RO to the appellant.  The appellant was told 
of what was required to substantiate her claim and of her and 
VA's respective duties, and was asked to submit evidence 
and/or information to the RO.  Specifically, she was told 
that she had to send evidence showing that her marriage to 
the veteran which lasted for less than a year before his 
death would qualify her for VA benefits.  She was also told 
that she had to provide VA enough information about her 
records so that VA could request them from the person or 
agency that had them, but that it was her responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.

For individuals attempting to reopen a finally decided claim, 
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The appellant has 
not identified outstanding evidence requiring further VA 
development.  The duty to notify and assist having been met 
by the RO, the Board turns to the analysis of the appellant's 
claim to reopen.


II.  New and material evidence

In July 2001, the RO denied entitlement to recognition of the 
appellant as the surviving spouse of the veteran for the 
purpose of VA death benefits.  The appellant was notified of 
this decision and of her appellate rights by letter dated 
July 24, 2001.  She submitted a notice of disagreement (NOD) 
in November 2002.  In December 2002, the RO notified her that 
the NOD was not timely and that the July 2001 decision was 
final.  See 38 C.F.R. §§ 20.201, 20.302(a).  In January 2003, 
she requested that her November 2002 statement be construed 
as a request to reopen the claim, rather than an NOD.  In 
April 2003, the RO issued a statement of the case as to the 
issue of the timeliness of the NOD.  The appellant responded 
that timeliness of the NOD was not the issue and withdrew 
this claim.  She again stated that she had been attempting to 
reopen the claim in November 2002.  Accordingly, the July 
2001 decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

VA benefits (pension, compensation, DIC) may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 U.S.C.A. § 1102 (West 2002); 38 
C.F.R. § 3.54 (2004).  

At the time of the July 2001 decision, the evidence of record 
showed that the appellant and the veteran married on February 
1, 1991.  The veteran died on February [redacted], 1991.  The 
appellant argued that she and the veteran lived together as 
husband and wife for eight years prior to their marriage on 
February 1, 1991, and that they should be considered to be 
married for this time period.  She stated that she did not 
know that common law marriage was not recognized in the 
Philippines.  The appellant has never alleged the existence 
of any children from her union with the veteran, and the 
record shows no evidence of such.  

The RO denied the claim because the appellant was married to 
the veteran less than one year prior to his death and no 
child was born of their marriage, nor to them before their 
marriage.  The RO noted that the Philippines does not 
recognize common law marriages as valid and determined that 
her cohabitation with the veteran prior to their marriage 
ceremony on February 1, 1991, could not be considered under 
the deemed valid marriage rule.  See 38 C.F.R. § 103(a), (c) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.52 (2004).  

The evidence received subsequent to the July 2001 
administrative decision is presumed credible for the purposes 
of reopening the appellant's claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The evidence presented since the RO's July 2001 decision 
includes a copy of the veteran's Honorable Discharge; a copy 
of a June 1988 affidavit of support from the veteran; a check 
showing that the veteran and the appellant had a joint bank 
account; a March 2003 letter from a credit union; and an 
October 2003 medical certification of treatment.  The 
additional evidence, however, even if new, provides no 
information about the duration of the appellant's marriage or 
the existence of any children born of or before the marriage.  
This evidence cannot be considered material because there is 
no reasonable possibility such evidence would substantiate 
the claim, since it fails to address the legal criteria set 
forth above.  Consequently, the record does not contain new 
and material evidence to reopen the claim.


ORDER

New and material evidence to reopen the appellant's claim of 
entitlement to recognition as the veteran's spouse for the 
purpose of VA death benefits not having been submitted, the 
benefit sought on appeal remains denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


